Title: To John Adams from Benjamin Rush, 22 April 1807
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philadelphia April 22nd: 1807

I enclose you the letter I mentioned in my last, from the person whom I supposed to be your son in law. The letter from his son has been mislaid. I have neither friend, nor Correspondent in new york of the name of Wm Smith except your son in law, and having never before seen his hand writing, and supposing he had dropt Ste his middle name of Stephens, I had no doubt of the letter coming from him. From this statement of facts, you will perceive the whole Affair is as much a mystery to me, as it has been to you. I have heard of letters being directed by mistake to persons for whom they were not intended. Perhaps this may explain the Case in Question.
Your remarks upon the Character of three Gentlemen mentioned in your last letter I believe to be just. They were all visionary in their principles and projects. The two Americans attempted to rise by in the same manner kind of Vehicle, but by by different kinds of Gas—the one was the result of federal—the other of democratic putrefaction. They both looked forward to a civil war to place them in the situation to which they aspired. One of them acknowledged it the evening before he fell,—the other certainly attempted it. Of this, two letters from my son John who now commands a Gunboat at new Orleans have furnished me with the most satisfactory—(tho’ not legal) evidence. His Object was not Mexico—but Louissiana where my son informs Us two thirds of the inhabitants were in favor of his revolutionary enterprize. You have mentioned in your letter the true Cause of his Success when he became V. President of the UStates.
Govr: McKean is better. The Assembly have postponed the vote for impeaching him, till the next session of the Legislature which will not take place Until After another election. I despair of a Change for the better in the legislature. The tories & federalists in our city governs the choice of persons to represent it state object to a Union with the Quids, and while this the case the enemies of our Governor will continue to pursue him and probably with Success. You have aptly compared our state to a ship in a storm. From my view I have taken of our situation, I see no prospect of a Change for the better in our Affairs. Do you not sometimes imprecate the same evils Upon the day on which you became a politician, that Job did upon the day of his birth? How many of Us have reason to cry out in reviewing our revolutionary services to our country—with Cæsar’s parrot—“we have lost our labor”! Shakespear makes Lord westmorland wish for one ten thousand of those brave men that did no work on the day before the battle of Agincourt. In looking back upon the years of our Revolution, I often wish for those ten thousand hours that did no work I wasted in public pursuits, and that I now see did no permanent work for my family nor my Country. Such is the delight I now take in my professional studies, and that I daily regret that ever I was seduced from them for to build for a moment to assist in an enterprize such as the late Catharine of Russia accomplished at Petersburgh—I mean building “a palace of Ice.” Vanity of vanities—all is Vanity. “We I came into the world crying, we I lived complaining, and we I died disappointed.” should be the epitaph inscribed upon the tombstone of every politician. Say—ye departed spirits of Pitt—and Fox is not this true?—
We have lately graduated 32 young Doctors. I send you herewith One of their inaugural dissertations in which you will find I hope some entertainment.
with respects and love as usual to all your family in which all mine Unite, I am / Dear Sir your grateful & affectionate friend

Benjn. Rush
PS: Since writing the Above I have been told at the post office, that postage is charged upon all packets sent to you. Is it so? Until I hear from you again I shall withhold the inaugural dissertation.—

